UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6930


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN DAVID ANDERSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:00-cr-00033-BEL-1; 1:07-cv-00234-BEL)


Submitted:   November 8, 2011             Decided:   December 8, 2011


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John David Anderson, Jr., Appellant Pro Se.      Martin Joseph
Clarke, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John David Anderson, Jr., seeks to appeal the district

court’s orders denying his motion for reconsideration and his

Fed.    R.   Civ.     P.   60(b)(3),       (6)    motion    for          relief    from    the

district court’s orders denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2011) motion.             The orders are not appealable unless

a   circuit      justice         or   judge       issues        a        certificate        of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    that      the    district        court’s       assessment          of     the

constitutional claims is debatable or wrong.                         Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states   a   debatable       claim    of    the    denial       of       a   constitutional

right.       Slack, 529 U.S.     at    484-85.        We    have          independently

reviewed the record and conclude that Anderson has not made the

requisite     showing.        Accordingly,         we   deny         a       certificate    of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3